DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A final Office action was mailed on 02/23/2021 in which claims 1-10 and 17-26 were rejected under 35 USC 101 for being directed to non-statutory subject matter.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 
Priority
This application claims benefit of 61/780,583, filed 03/13/2013.  Accordingly, it has been given pre-AIA  (first-to-invent) status.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 17-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.




Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-10 are directed to a method/process; claims 17-26 are directed to a non-transitory computer-readable medium/product. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:


receiving a plan that describes a flow of one or more items through the supply chain network over a computer network from one or more supply chain entities comprising at least one performance goal, at least one key assumption, and at least one segment;
constantly monitoring, by a first closed loop performance monitoring system coupled with the one or more supply chain entities of the supply chain network, the at least one key assumption by comparing actual performance data and predetermined assumptions data stored in a risk and assumptions repository; 
constantly monitoring, by a second closed loop performance monitoring system coupled with the one or more supply chain entities of the supply chain network, at least one key process indicator of the one or more supply chain networks;
executing the plan for the one or more supply chain entities by managing the at least one key assumption to determine a validity of the assumption based on comparison of the actual performance data and the predetermined assumptions data stored in the risks and assumptions repository;
automatically utilizing at least one corrective action lever when a supply chain disruption occurs and identifying one or more root causes of the supply chain disruption that occurs during the execution of the plan;
constantly monitoring the at least one segment with each execution of the plan; 
determining one or more contingency plans for each of the supply chain disruptions; 
tracking a plan problem and one or more resolutions of the plan problem; and Response to Office Action Attorney Docket No. 1180.5035 Serial No. 14/210,373
Page 2 of 30automatically adjusting the plan for one or more resolution levers by the at least one segment with each plan execution based on the continuous monitoring of the at least one key process indicator and the at least one key assumption.

The method requires a practitioner to perform steps of “receiving a plan that describes a flow of one or more items through the supply chain network . . . comprising at least one performance goal, at least one key assumption, and at least one segment,” “constantly monitoring . . . the at least one key assumption by comparing [data] . . .” and “at least one key process indicator” and “the at least one segment with each execution of the plan,” “managing the at least one key assumption to determine a validity of the assumption based on  [a] comparison [of data]”, and “utilizing at least one corrective action lever when a supply chain disruption occurs” and “identifying one or more root causes of the supply chain disruption," “determining one or more contingency plans for each of one or more supply chain disruptions," "tracking a plan problem and one or more resolutions of the plan problem," and  finally, "adjusting the plan for one or more resolution levers by the segment with each plan execution based on the continuous monitoring of the at least one key process indicator and the at least one key assumption."  In essence, the claims are directed to a method of managing a supply chain network by setting supply planning goals, identifying disruptions to the supply chain, identifying solutions to 
Additionally, the Examiner notes that the method as recited is also directed to a mental process, as the recited steps could be performed manually by a supply chain manager, for example, by observing supply chain data, evaluating supply chain data, and making judgements on how best to proceed.   Dependent claims 2-10 and similar dependent claims 18-26 only further limit the abstract concept recited in the claims, but do not make it any less abstract.  Accordingly, the Examiner concludes that the claims are directed to an abstract idea.
Consequently, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-10, these claims recite in the preamble that the method is “computer-implemented,” and further recite use 
In addition to the additional elements recited in claims 1-10, claims 17-26 further include “a non-transitory computer-readable medium embodied with software for managing a supply chain.”  However, this generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the computer-implementation of the abstract idea and the use of a computer readable medium do not improve the functioning of the computer, but rather, only generally linking the use of the abstract supply chain management technique to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).   In regard to claims 1-10, these claims merely recite that the method is broadly “computer-implemented” “over a computer network,” wherein two of the steps are performed “automatically,” as well as nominal use of “data stored in a . . . repository.”   Claims 17-26 
In support of this position, the Examiner notes that Applicant has made express statements in the Specification that demonstrates the well-understood, routine, conventional nature of the computer elements.  See Specification, ¶ 0028, describing use of “known communication networks and other components.”
Additionally, the Examiner finds that the recited steps of "determin[ing] a plan," "monitoring . . . at least one key assumption [and] one key process indicator”, “executing the plan," “utilizing . . . one corrective action,” “identifying one or more root causes of a supply chain disruption “monitoring one or more segments," "determining one or more contingency plans," "tracking the plan problem and one or more resolutions," and "adjusting the plan,"  are merely performing generic computer network functions such as receiving data, executing an algorithm to process and analyze the data, and outputting the result.  These are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)(II) (e.g., receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; updating an activity log, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755.   Consequently, these factual findings support the Examiner’s conclusion that the additional elements provide no more than well-known and routine computer implementation of the otherwise abstract idea.
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently remain ineligible. 

Response to Arguments1
Applicant's Remarks have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
In the most recent Remarks, Applicant argues that the “claims as a whole integrates any alleged judicial exception into a practical application of that exception.”  Remarks 10.  “Moreover, Applicant respectfully submits that the claimed invention is significantly more than abstract ideas and provides improvements in the areas of supply chain management.”  Remarks 10.   However, Applicant fails to explain how the additional components of the claimed invention (i.e., “a computer network,” and use of “a first closed loop performing monitoring system,” and “a second closed loop performing monitoring system”) integrate the judicial exception into a practical application.    Instead, Applicant states that the claimed system involves self-learning aspects that allow it to self-correct problems in the supply chain which make it eligible.  However, the claims fail recite any steps other than mental steps related to observation, evaluation, and judgement.   In regard to any self-learning aspects, the Examiner finds that a human operator would similarly learn from past decisions and would make informed decisions based on the results of past supply chain disruptions and corrective actions taken (again, a mental process).  Consequently, the Examiner maintains that there are no meaningful limitations recited in the claims that provide a practical application or inventive concept sufficient to transform the judicial exception into eligible subject matter. 
In support of this position, the Examiner reiterates that the claims merely require step of “receiving a plan . . . ,”  “constantly monitoring . . . the at least one key assumption by comparing [data] . . . ,” and “constantly monitoring . . . at least one key process . . . ,” “executing the plan . . . by managing the at least one key assumption . . . ,” “automatically utilizing at least one corrective action lever when a supply chain disruption occurs and identifying one or more root causes . . . ,” “constantly monitoring the at least one segment with each execution of the plan,” “determining one or more contingency plans for each of the supply chain disruptions,” “tracking a plan problem and one or more resolution levers of the plan problem,” and “automatically adjusting the plan . . .”  All of these steps are directed to concepts that can be performed in the human mind by means of observation, evaluation, and judgment.  Accordingly, a supply chain manager could perform the recited steps mentally or manually, for example, using a pen and paper to observe, record and evaluate data.
Moreover, the techniques that Applicant contends improve computer performance – improvements in the supply chain management’s ability learn and correct problems with the supply chain plan – form part of the identified abstract idea.  The abstract idea itself cannot integrate the abstract idea into a practical application.  See Trading Techs. I nt’l Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Circ. 2019) (“The abstract idea itself cannot supply the inventive concept, ‘no matter how groundbreaking the advance.’ “ (quoting SAP Am., Inc. v. InvesPic, LLC, 898 F.3d 1161, 1170 (Fed. Circ. 2018))).  Contrary to Applicant’s position that improvements in supply chain management “necessarily require the use of computer networks,” the Examiner respectfully disagrees, and maintains the position that the problem addressed by the claimed invention (i.e., handling disruptions in a supply chain) is a problem that predates the use of computers.  Consequently, the rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Scott A. Zare
9/9/2021




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner’s response to arguments will make reference to Applicant’s Remarks (“Remarks”) filed 08/23/2021.